ORDER
David LaCornu (“Husband”) appeals the trial court’s judgment in a dissolution of marriage action filed against Barbara La-Cornu (“Wife”). He raises four points on appeal regarding the trial court’s maintenance award, its division of marital property, and the valuation of certain marital assets.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).